                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JOYCE FOUNTAIN, et al.,                          )
    Plaintiffs,                                  )
                                                 )
v.                                               )             CIVIL ACTION: 1:19-00905-KD-N
                                                 )
ETHICON, INC., et al.,                           )
     Defendants.                                 )

                                              ORDER

       This matter is before the Court on a review of the record.

       Specifically, this case was transferred to this Court on October 31, 2019. (Docs. 37, 44).

Currently pending is Defendants' motion for partial summary judgment at to Counts I-XIII and

Count XV (Docs. 30, 31) to which an "Opposition" has been filed (Doc. 32). However, Plaintiff's

Opposition makes clear that with regard to these 14 claims, there is no opposition: "Plaintiffs do

not intend to pursue these claims at trial." (Doc. 32 at 1).

       Accordingly, it is ORDERED that Plaintiffs' claims for strict liability – manufacturing

defect (Count II), strict liability – failure to warn (Count III), strict liability – defective product

(Count IV), strict liability – design defect (Count V), fraud (Count VI), fraudulent concealment

(Count VII), constructive fraud (Count VIII), negligent misrepresentation (Count IX), negligent

infliction of emotional distress (Count X), breach of express warranty (Count XI), breach of

implied warranty (Count XII), violation of consumer protection laws (Count XIII) and unjust

enrichment (Count XV), are DISMISSED with prejudice. Additionally, it is ORDERED that to

the extent Plaintiffs' loss of consortium claim (Count XVI) is based on the foregoing underlying

claims (Doc. 31 at 2 at note 3), said claim is also DISMISSED with prejudice but only as to those


                                                     1
underlying claims.

        As such, Plaintiffs' remaining claims are as follows: negligence (Count I);1 gross

negligence (Count XIV); loss of consortium (Count XVI); punitive damages (Count XVII); and

discovery rule and tolling (Count XVIII). (Doc. 1 at 4-5).

        It is further ORDERED that the following schedule shall govern this case:

        1. Daubert Motions. The parties shall jointly file, on or before November 13,
        2019, a Notice regarding the status of the Daubert motions (including an itemized
        listing of such motions) as well as the necessity for any evidentiary hearing.

        2. Pretrial Disclosures. The time for disclosing the information required by Fed.
        R. Civ. P. 26(a)(3) shall be February 20, 2020.

        3. Final Pretrial Conference. This action is set for a Final Pretrial Conference on
        March 5, 2020 at 11:00 a.m. in the undersigned’s chambers, Room 440 of the
        United States District Court, 155 Saint Joseph Street, Mobile, Alabama, 36602.

        4. Jury Selection. This action is set for jury selection on March 31, 2020 at 8:45
        a.m., in Courtroom 4B of the United States District Court, 155 Saint Joseph Street,
        Mobile, Alabama, 36602.

        5. Trial. This action is set for jury trial during the April 2020 civil trial term, the
        specific date to be determined at the Final Pretrial Conference. Trial shall
        commence daily at 8:30 a.m. in Courtroom 4B of the United States District Court,
        155 Saint Joseph Street, Mobile, Alabama, 36602.

A copy of this Court’s Standing Order Governing Final Pretrial Conference is attached hereto.

        DONE and ORDERED this the 6th day of November 2019.

                                                   /s/Kristi K. DuBose
                                                   KRISTI K. DuBOSE
                                                   CHIEF UNITED STATES DISTRICT JUDGE




         1 While Defendants reference moving for summary judgment on this count, they do so only "to the
extent it alleges negligent failure to warn" (Doc. 31 at 2, 11). This leaves Plaintiffs' negligence claim (Count
I) to the extent it is alleged on some other basis.

                                                       2
